JOHN M. KELLOGG, J.
(dissenting). By the terms of the will the executors were to convert all the personal property into money and distribute the same among the legatees named. The tax-exempt character of the'legatees is entirely immaterial so far as the moneys payable to Mrs. Amot is concerned, for the reason that prior to July 1st, the day upon which the assessment was made, the legatees had parted with their interest in the $1,200,000, and Mrs. Arnot and those she represented were the only persons beneficially . interested therein. The executors held on the day of the assessment a trust fund which contained money and taxable securities in an amount much larger than the amount of the assessment. July 27th, before review day, the executors had actually paid over to Mrs. Arnot the $1,200,000, of which $575,-637.33 was in money, $303,125, in railroad bonds, and the remainder in railroad stocks. The party complaining of the illegality of an assessment must establish the fact. Considering the situation on the day of the assessment and review day, the assessors were justified in saying that the interest held in trust for Mrs. Amot and the persons she represented was taxable. The receipt given by her indicates clearly that the tax-exempt corporations are not prejudiced by this assessment, and that she is the real party interested. She is apparently using the tax-exempt character of the corporations to escape taxation upon her property. In my judgment the- assessment was properly made, and I favor a reversal of the order.